Willson, Judge.
An employe who follows the occupation of selling inhibited liquors when the occupation tax has not been paid, violates article 110 of the Penal Code, and is subject to prosecution and punishment therefor equally with his principal. (LaNorris v. The State, 13 Texas Ct. App., 33; Tardiff v. The State, 23 Texas, 169.)
For pursuing an occupation taxed by law without first obtaining a license therefor, the minimum punishment is a fine of not less than the taxes imposed upon such occupation. (Penal Code, art. 110.) Upon the occupation, of retail liquor dealer, the taxes imposed are for a whole year, and can not be for a shorter period of time. (Sayles's Civ. Stats., arts. 4666, 4668.) It follows, therefore, that upon a violation of article i 10 of the Penal Code by pursuing the occupation of retail liquor dealer, the minimum punishment is the full amount of one year’s taxes upon said occupation. (Fahey v. The State, ante, 146.) There was no error in the charge of the court as to the punishment.
This prosecution being for a misdemeanor-, the defendant can not be heard to complain of an omission in the charge of the court, although sucli omission was excepted to, he having failed to request an instruction supplying such omission. (Willson’s Crim. Stats., sec. 2363.)
There is no error in the conviction, and the judgment is affirmed.
Affirmed.